DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN Publication 101717261 to Du et al. (hereinafter Du; see provided machine translation).
Claim 1
Du discloses a ceramic raw material powder comprising:
ceramic particles having a perovskite structure containing barium (paragraph 4, 9, 14, 21), a mean particle diameter of the ceramic particles being 80 nm or greater and 150 nm or less (paragraph 4, 7, 21; see MPEP 2131.03; see also paragraph 44: 95 nm, paragraph 50: 146 nm); and
 chlorine, wherein a concentration of the chlorine to a B site element of the ceramic particles is 0.2 atm% or greater and 1.1 atm% or less (paragraph 13; see MPEP 2131.03).
Claim 2
Du discloses the ceramic raw material powder according to claim 1, wherein the ceramic particles are barium titanate particles (paragraph 4, 21).
Claim 3
Du discloses the ceramic raw material powder according to claim 1, wherein at least some of the chlorine contained therein is in a form of a chlorine compound (paragraph 13).
Claim 4
Du discloses a method of making a ceramic raw material powder, comprising:
synthesizing ceramic particles having a perovskite structure containing barium (paragraph 4, 9, 14, 21);
adjusting a mean particle diameter of the ceramic particles to be 80 nm or greater and 150 nm or less (paragraph 4, 7, 21; see MPEP 2131.03; see also paragraph 44: 95 nm, paragraph 50: 146 nm), wherein the synthesizing of the ceramic particles includes:
synthesizing the ceramic particles from a barium compound raw material and a compound raw material of a B site element of the ceramic particles (paragraph 9), and adjusting the concentration of chlorine to the B site element to be 0.2 atm% or greater and 1.1 atm% or less by causing at least one of the barium compound raw material and the compound raw material of the B site element to contain chlorine or by mixing the synthesized ceramic particles with a chlorine compound (paragraph 13; see MPEP 2131.03).
Claim 5
Du discloses the method according to claim 4, wherein the ceramic particles are barium titanate particles (paragraph 4, 21).

Claims 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP Publication 2011-135849 to Yamaguchi et al. (hereinafter Yamaguchi) in view of Du.
Claim 6
Yamaguchi (FIG. 1) discloses a dielectric green sheet comprising:
ceramic particles having a perovskite structure containing barium (paragraph 22), a mean particle diameter of the ceramic particles being 80 nm or greater and 150 nm or less (paragraph 28; see MPEP 2131.03), as recited in claim 6.
Yamaguchi does not expressly disclose chlorine, wherein a concentration of the chlorine to a B site element of the ceramic particles is 0.2 atm% or greater and 1.1 atm% or less, as recited in claim 6.
Du discloses ceramic particles having a perovskite structure containing barium (paragraph 4, 9, 14, 21), a mean particle diameter of the ceramic particles being 80 nm or greater and 150 nm or less (paragraph 4, 7, 21; see MPEP 2144.05; see also paragraph 44: 95 nm, paragraph 50: 146 nm); and chlorine, wherein a concentration of the chlorine to a B site element of the ceramic particles is 0.2 atm% or greater and 1.1 atm% or less (paragraph 13; see MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Du with Yamaguchi to the incorporate the perovskite powder taught by Du with the structure taught by Yamaguchi, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a dielectric ceramic material having a small particle diameter and high crystallinity, suitable for a thin dielectric layer (Yamaguchi paragraph 1) and avoids problems of uneven composition and serious powder agglomeration (Du paragraph 22) by use of a hydrothermal method with low synthesis temperature, good powder morphology, high dispersibility, uniform chemical composition and high purity (Du paragraph 5) with a mild normal pressure hydrothermal method of preparation of the perovskite powder (paragraph 22).
Claim 7
Yamaguchi with Du teaches the dielectric green sheet according to claim 6, wherein the ceramic particles are barium titanate particles (Yamaguchi paragraph 22; Du paragraph 4, 21).
Claim 8
Yamaguchi with Du teaches the dielectric green sheet according to claim 6, wherein at least some of the chlorine contained therein is in a form of a chlorine compound (Du paragraph 13).
Claim 9
Yamaguchi (FIG. 1) discloses a method of manufacturing a ceramic electronic component, comprising:
forming a multilayer structure (1) by alternately stacking a dielectric green sheet (3) and a conductive paste (4, paragraph 41) for forming an internal electrode (4), the dielectric green sheet (3) containing ceramic particles having a perovskite structure containing barium (paragraph 22); and
firing (paragraph 43) the multilayer structure, wherein in the dielectric green sheet, a mean particle diameter of the ceramic particles is 80 nm or greater and 150 nm or less (paragraph 28; see MPEP 2131.03), as recited in claim 9.
Yamaguchi does not expressly disclose chlorine, wherein a concentration of the chlorine to a B site element of the ceramic particles is 0.2 atm% or greater and 1.1 atm% or less, as recited in claim 9.
Du discloses ceramic particles having a perovskite structure containing barium (paragraph 4, 9, 14, 21), a mean particle diameter of the ceramic particles being 80 nm or greater and 150 nm or less (paragraph 4, 7, 21; see MPEP 2144.05; see also paragraph 44: 95 nm, paragraph 50: 146 nm); and chlorine, wherein a concentration of the chlorine to a B site element of the ceramic particles is 0.2 atm% or greater and 1.1 atm% or less (paragraph 13; see MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Du with Yamaguchi to the incorporate the perovskite powder taught by Du in the method taught by Yamaguchi, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a dielectric ceramic material having a small particle diameter and high crystallinity, suitable for a thin dielectric layer (Yamaguchi paragraph 1) and avoids problems of uneven composition and serious powder agglomeration (Du paragraph 22) by use of a hydrothermal method with low synthesis temperature, good powder morphology, high dispersibility, uniform chemical composition and high purity (Du paragraph 5) with a mild normal pressure hydrothermal method of preparation of the perovskite powder (paragraph 22).
Claim 10
Yamaguchi with Du teaches the method according to claim 9, wherein the dielectric green sheet contains a chlorine compound (Du paragraph 13).
Claim 11
Yamaguchi with Du teaches the method according to claim 9, wherein the ceramic particles are barium titanate particles (Yamaguchi paragraph 22; Du paragraph 4, 21).
Claim 12
Yamaguchi with Du teaches the method according to claim 9, wherein the ceramic electronic component is a multilayer ceramic capacitor (Yamaguchi paragraph 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10315928 (see, e.g., Abstract); US 20220246354 (see, e.g., Abstract); JP 10330158 (see, e.g., paragraph 8, but see also paragraph 15: average particle size).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848